-
ey pe

- AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1 ?

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE

 

Vv. (For Offenses Committed On or After November 1, 1987)
Ignacio Castaneda-Hernandez Case Number: 3:19-mj-24227
Charles Halli

 

Defendant's Attd

REGISTRATION NO, 90983298

 

 

 

 

 

OCT 2.2 2019
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK, U.8. DISTRICT COURT |
C) was found guilty to count(s) (BY DEPUTY

 

-after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
O1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Crime SERVED . oO days

Assessment: $10 WAIVED Fine: WAIVED

bd Court recommends USMS, ICE or DHS or other arresting agency return ail property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

O Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, October 22, 2019
Date of Imposition of Sentence

UW\ Dezs Kn i WV

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy | 3:19-mj-24227

 
